DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 9/13/2021.  Claims 1-3, 8, 10, 13, 15, and 18-20 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 9/13/2021, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered. With the examiner’s amendment below, claims 1 and 3-21 have been allowed in this office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Trahms-Neudorfer, Reg. No. 59,282 on 12/20/2021.
The application is amended as follows:

IN THE CLAIMS:

1.	(Currently Amended) A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving a request for a transaction to modify a sub-block portion of a file stored in a distributed storage system;
in response to receiving the request for the transaction, allocating modification of the sub-block portion to a delta structure in a journal that is stored in a memory of the distributed storage system; 
after allocating the modification of the sub-block portion to the delta structure, determining a status of the transaction;
in response to determining that the status of the transaction is aborted, deleting the delta structure; and
in response to determining that the status of the transaction is committed, 
reading a current value of the sub-block portion of the file from the sub-block portion of the file, wherein the sub-block portion of the file comprises a first location of a metadata block of the file;
writing the current value of the sub-block portion of the file to the delta structure; 
writing a new value corresponding to the request for the transaction to , wherein writing the new value comprises implementing a file lock on the metadata block while performing the writing the new value corresponding to the request to modify the file to the metadata block; and
after the writing the new value to the metadata block, freeing a memory space of the journal that is used to store the delta structure.

2.	(Cancelled)

3.	(Original) The system of claim 1, wherein the operations further comprise:
	in response to rebuilding at least part of the journal of the distributed storage system that comprises the delta structure, and in response to determining that the delta structure is marked to be flushed, removing a link between the metadata block and the delta structure.

4.	(Original) The system of claim 3, wherein the writing the new value corresponding to the request for the transaction to modify the sub-block portion of the file to the metadata block further comprises:
	in response to determining that the current value, as saved in the delta structure, equals the current value in the metadata block, writing the new value corresponding to the request for the transaction to modify the sub-block portion of the file to the metadata block.

5.	(Original) The system of claim 1, wherein the writing the new value comprises performing an operation on the current value, and wherein the operation comprises an order-independent operation.

6.	(Previously Presented) The system of claim 5, wherein the order-independent operation comprises at least one of an addition, a subtraction, determining a maximum of multiple values, or determining a minimum of the multiple values.

7.	(Original) The system of claim 1, wherein the distributed storage system is stored across at least two computing nodes of a computing cluster that comprises a plurality of computing nodes. 
8.	(Currently Amended) A method, comprising:
in response to determining that there is a transaction to modify a sub-block portion of a file stored in a distributed storage system, allocating, by a system comprising a processor, modification of a delta structure in a journal of the distributed storage system that corresponds to the file, the journal being stored in a memory of the distributed storage system;
after allocating the modification of the sub-block portion to the delta structure, determining a status of the transaction; 
in response to determining that the status of the transaction is aborted, deleting the delta structure; and
in response to determining that the status of the transaction is committed, 
reading, by the system, a first value of the sub-block portion of the file from the sub-block portion of the file, wherein the sub-block portion of the file comprises a first location of a metadata block of the file;
writing, by the system, the first value of the sub-block portion of the file to the delta structure that corresponds to [[a]] the metadata block associated with the file; 
writing, by the system to the first location of the metadata block, a second value corresponding to the transaction to modify the sub-block portion of the file, wherein writing the second value comprises implementing a file lock on the metadata block while performing the writing the second value corresponding to the transaction to modify the file to the metadata block; and
after writing the second value to the metadata block, freeing, by the system, a memory space of the journal that is used to store the delta structure.

9.	(Original) The method of claim 8, wherein the freeing the memory space used to store the delta structure further comprises:
	indicating that the delta structure is to be flushed.

10.	(Original) The method of claim 8, wherein the freeing the memory space used to store the delta structure further comprises:
	removing an association between the metadata block and the delta structure.


11.	(Original) The method of claim 8, wherein the freeing the memory space used to store the delta structure further comprises:
	removing the delta structure from the distributed storage system. 

12.	(Original) The method of claim 8, wherein the transaction is a first transaction to modify a first-sub-block portion a first file stored in the distributed storage system, wherein the delta structure is a first delta structure, and further comprising:
receiving, by the system, a second transaction to modify a second sub-block portion of a second file stored in the distributed storage system; and
in response to determining that the second transaction has aborted, deleting, by the system, a second delta structure in the journal of the distributed storage system that corresponds to the second transaction.

13.	(Original) The method of claim 8, further comprising:
	in response to rebuilding at least part of the journal of the distributed storage system that comprises the delta structure, and in response to determining that the delta structure is marked to be flushed, removing, by the system, an association between the metadata block and the delta structure.

14.	(Original) The method of claim 13, wherein the writing the second value further comprises:
	in response to determining that the first value as saved in the delta structure equals the first value in the metadata block, writing, by the system, the second value to the metadata block.
15.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising:
receiving a request for a transaction to modify a sub-block portion of a file stored in a distributed storage system;
in response to receiving the request for the transaction, allocating modification of the sub-block portion to a delta structure in a journal that is stored in a memory of the distributed storage system; 
after allocating the modification of the sub-block portion to the delta structure, determining a status of the transaction;
in response to determining that the status of the transaction is aborted, deleting the delta structure; and
in response to determining that the status of the transaction is committed, and as part of an atomic operation,
reading a current value from the sub-block portion of the file, wherein the sub-block portion of the file comprises a first location of a metadata block of the file; 
writing the current value to [[a]] the delta structure 
writing a new value corresponding to the transaction for the modification of the sub-block portion of the file to the first location of the metadata block, wherein writing the new value comprises implementing a file lock on the metadata block while performing the writing the new value corresponding to the request to modify the file to the metadata block; and
after the writing the new value to the metadata block, freeing a memory space of the journal that is used to store the delta structure.

16.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the writing the current value further comprises:
	reading the current value from a non-volatile random-access memory of the distributed storage system.

17.	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the file is stored on a disk of the distributed storage system.

18.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the writing the new value corresponding to the transaction for the modification of the sub-block portion of the file to the metadata block further comprises:
	writing the new value to a non-volatile random-access memory of the distributed storage system.

19.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the operations further comprise:
preventing another write to the metadata block while performing the writing the new value to the metadata block.

20.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the operations further comprise:
	in response to rebuilding at least part of the distributed storage system that comprises the delta structure, and in response to determining that the delta structure is to be flushed, removing a link between the metadata block and the delta structure.

21.	(New) The system of claim 1, wherein the freeing the memory space of the journal that is used to store the delta structure further comprises:
	removing an association between the metadata block and the delta structure.

Reasons for Allowance
Claims 1 and 3-21 (re-numbered 1-20) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The reference Brahman et al. (US 9734157 B1) discloses an implementations herein for sub-block ranged locking on a journal block. A file system locking scheme can be adjusted to provide ranged locks on sub-blocks of a journal block. By locking sub-block ranges of a journal block, two independent operations on the same block that do not overlap on a sub-block range can operate independent of each other and be processed concurrently without requiring an exclusive lock over the entire block. Delta write locks, delta read locks, and shared locks can be established on a sub-block range level.
The reference Fachan et al. (US 20080046667 A1) discloses systems and methods for incremental journaling. In one embodiment, order-independent operations are journaled incrementally for the same storage location. In one embodiment, partially ordered operations are journaled incrementally for the same storage location. In one embodiment, order-independent operations and partially ordered operations are journaled incrementally for the same storage location. In one embodiment, incremental journaling is used to update data that represents accounting, ctime, and parity.
The major difference between the prior art and the instant invention is the improvement of the complex operation of the expiring deltas of committed transaction. The method and system performs operations that involve collecting journal deltas inline with their application and a point-in-time consistent value of a delta field in a block can be durably recorded, then the corresponding delta block can be freed in order to improve upon and reduce an overall throughput on a node. Where Brahma reference discloses a file system locking scheme that can be adjusted to provide ranged locks on sub-blocks of a journal block. By locking sub-block ranges of a journal block, two independent operations on the same block that do not overlap on a sub-block range can operate independent of each other and be processed concurrently without requiring an exclusive lock over the entire block. The Fachan teaches order-independent operations and partially ordered operations are journaled incrementally for the same storage location. However, none of the reference teaches “reading a current value of a first location of a metadata block of the file and writing the current value of the sub-block portion of the file to the delta structure; writing a new value corresponding to the request for the transaction to modify the sub-block portion of the file to the first location of the metadata block, wherein writing the new value comprises implementing a file lock on the metadata block while performing the writing the new value corresponding to the request to modify the file to the metadata block and freeing a memory space of the journal that is used to store the delta structure” as applicant argued on pages 10-12.
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “receiving a request for a transaction to modify a sub-block portion of a file stored in a distributed storage system and in response to receiving the request for the transaction, allocating modification of the sub-block portion to a delta structure in a journal that is stored in a memory of the distributed storage system, after allocating the modification of the sub-block portion to the delta structure, determining a status of the transaction. In response to determining that the status of the transaction is aborted, deleting the delta structure. In response to determining that the status of the transaction is committed, reading a current value of the sub-block portion of the file from the sub-block portion of the file, wherein the sub-block portion of the file comprises a first location of a metadata block of the file, writing the current value of the sub-block portion of the file to the delta structure. Writing a new value corresponding to the request for the transaction to modify the sub-block portion of the file to the first location of the metadata block, wherein writing the new value comprises implementing a file lock on the metadata block while performing the writing the new value corresponding to the request to modify the file to the metadata block and after the writing the new value to the metadata block, freeing a memory space of the journal that is used to store the delta structure..” as recited in the independent claims 1, 8 and 15. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



1/4/2021
/NARGIS SULTANA/Examiner, Art Unit 2164                  

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164